Title: Jared Sparks to James Madison, 23 March 1828
From: Sparks, Jared
To: Madison, James


	    
	      Dear Sir,
	      
		Newyork,
		March, 23d, 1828
	      
	    
	     
I have had the pleasure of receiving your favor of the 13th inst, with a letter enclosed for Genl. Lafayette.  It is uncertain whether I shall proceed directly to France after my arrival in England, or whether I shall first examine the papers in London.  In this latter case I will take care that Genl. Lafayette’s letter shall be forwarded under cover to our minister at Paris, in such a manner as to prevent its falling into improper hands on the way.  I expect to sail tomorrow morning in the pacet ship Birmingham for Liverpool.
In the midst of other business the Bill authorizing the President to procure our historical papers from abroad has not yet been called up, but the gentlemen, who take an interest in the matter, feel no doubt of its success.  With great respect & regard, and best wishes for your continued health, I am, Sir, your much obliged & most obt. sert.

	    
	      Jared Sparks
	    
	  